DETAILED ACTION
Claims 1-11 are pending and being examined on the merits in this office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show Fig 7D as described in the specification.  
Specifically, the figure legend of FIGS. 8A-D refers to methicillin-resistant Staphylococcus aureus “MRSA USA300 10017 (FIG. 7D)”, but the specification does not include Fig. 7D.  The specification only provides Figs. 7A and 7B.
Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement 

Specification
Please note, the specification has not been checked to the extent necessary to determine the presence of all possible error.  Applicant's cooperation is required in correcting any errors of which applicant may become aware in the specification.  MPEP § 608.01. 

Claim Objections
Claims 3-8 and 10 are objected to because of the following informalities:  
Claim 3 should be amended to recite “pharmaceutical composition comprising
Claim 4 should be amended to recite “packaging material
Claims 4-7 should be amended to recite “The pharmaceutical composition” for proper claim dependency from claim 3.
Claim 7 should be amended to recite “is ampicillin 
Claim 8 should be amended to recite “treating a medical condition associated with a pathogenic microorganism in a subject in need thereof,” to identify/correlate  a patient population that is in fact in need of treatment with the claimed compounds of claim 1.
Claim 10 should be amended to recite “wherein[[:]] said therapeutically effective amount”.  Please delete the semi-colon and move line 5 up to line 4 for continuous text on line 4.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
Claims 8-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for bacterial infections, does not reasonably provide enablement for treating other pathogenic microorganisms or all “medical conditions associated with a pathogenic microorganism”.  The specification practice the invention commensurate in scope with these claims. 
There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is "undue." These factors include, but are not limited to: 
(1) The breadth of the claims; (2) The nature of the invention; (3) The state of the prior art; (4) The level of one of ordinary skill; (5) The level of predictability in the art; (6) The amount of direction provided by the inventor; (7) The existence of working examples; and (8) The quantity of experimentation needed to make or use the invention based on the content of the disclosure. 
Regarding factors (2) The nature of the invention and (1) The breadth of the claims:  The invention is drawn to a method of treating a medical condition associated with a pathogenic microorganism in a subject, the method comprising administering to the subject a therapeutically effective of the compound of claim 1.  Claim 1 recites the three following compounds:

    PNG
    media_image1.png
    663
    551
    media_image1.png
    Greyscale


The specification states
“pathogenic microorganism" is used to describe any microorganism which can cause a disease or disorder in a higher organism, such as mammals in general and a human in particular. The pathogenic microorganism may belong to any family of organisms such as, but not limited to prokaryotic organisms, eubacterium, archaebacterium, gram-negative bacteria, gram-

Para. [0059].  
	The claim term “medical condition associated with a pathogenic microorganism” is not expressly defined in the specification.  Claim terms must be given their broadest reasonable interpretation. Therefore, a “medical condition associated with a pathogenic microorganism” is interpreted as being a direct medical condition e.g. an infection directly caused by the pathogenic microorganism.  However, the claim recites medical condition “associated with” pathogenic microorganism which can encompass secondary and/or indirect consequences of the pathogenic microorganism.  For instance, HIV infections can be associated with the cancer Kaposi’s sarcoma.  Human papilloma virus (HPV) can lead to cervical cancer.  The John Cunningham (JC) virus can lead to a rare infection of the brain called progressive multifocal leukoencephalopathy (PLE). Bacterial or viral conjunctivitis  Thus, broadly construed, the claimed compounds would be useful in treating medical conditions including but not limited to, Kaposi’s sarcoma, cervical cancer, and PLE, etc., that are “associated with” pathogenic microorganisms.
not comprehensive of the full claim scope.
A search of the art did not uncover a single agent that was able to treat all infectious diseases (i.e. bacterial, viral, fungal, parasitic, and helminths). 
For example, the Merck Manual (https://www.merckmanuals.com/professional/infectious-diseases/viruses/overview-of-viruses accessed 2/19/19) teaches antiviral drugs and states that the drug interfere with viral particle attachment, inhibit cellular receptor, factor required for viral replication or block specific virus coded enzymes. The Merck Manual also teaches that some drugs may be effective against other viruses (i.e. HIV drugs are used for Hepatitis B), however the Merck Manual, nor does the prior art teach that a single peptide could treat all viruses. 
The Merck Manual (https://www.merckmanuals.com/home/skin-disorders/fungal-skin-infections/overview-of-fungal-skin-infections accessed 2/19/19) teaches antifungal drugs for treatment of fungal infections. There was no disclosure of treatment for other microorganisms with the antifungal agents. The Merck Manual (https://www.merckmanuals.com/professional/infectious-diseases/fungi/overview-of-fungal-infections accessed 10/21/2020) teaches that fungal infections are often classified as either opportunistic or primary.  Opportunistic infections are those that develop mainly in immunocompromised hosts; primary infections can develop in immunocompetent hosts.

Bacterial infections can take on many forms and be caused by Gram-positive and gram-negative bacterium.
Jammal et al. (Scientific reports 5:9216 pp. 1-6 (2015)- cited in IDS filed 10/15/2020) is a journal article that teach that oligo-acyl-lysyls (OAKs) represent a potentially useful approach for developing safe, efficient and economically viable antimicrobial small molecules to meet the global and ever increasing multidrug-resistant (MDR)-associated threat (abstract).  The reference teaches a compound of Compound A in Fig. 1 wherein R is C10 (decanoyl) 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
(C10KKC12KNH2).  Jammal et al. further teach that Compound A is effective in treating a medical condition associated with the pathogenic microorganism in a subject [e.g. bacterial infection] following administration of Compound A. Jammal et al. teach that Compound A interacts with both the cytoplasmic and outer membrane and has a chemo-sensitization property, causing naturally resistant bacteria to become sensitive to Id.  Gram-negative bacteria included K. pneumonia and E. coli (Supplementary figure S3).  
Mor et al. (U.S. 2011/0105386) teach compositions and methods for treating a microbial infections associated with the emergence of resistance of a pathogenic microorganism to an antimicrobial agent. Compositions comprise polymer which exhibits antimicrobial re-sensitizing activity, for re-sensitizing the pathogenic microorganisms to the antimicrobial agent, in combination with the antimicrobial agent. Further disclosed are novel polymers having an antimicrobial re-sensitizing activity (abstract).  Mor teaches a pharmaceutical composition comprising, as active ingredients, a polymer which comprises a plurality of positively charged amino acid residues and at least one ω-amino-fatty acid residue, wherein said ω-amino-fatty acid residue is being covalently linked to at least two amino acid residues in said plurality of positively charged amino acid residues via the N-alpha of one amino acid residue and via the C-alpha of the other amino acid residue in said at least two amino acid residues and an antimicrobial agent, and a pharmaceutically acceptable carrier (claim 60).  Mor et al. teach that the positively charged amino acid residues are selected from the group consisting of lysine residues, histidine residues, ornithine residues, arginine residues and combinations thereof (para. [0039], [0171]).  Specific compounds include C12(5-ene)KKNC12KNH2 (SEQ ID NO: 2), C14(9-ene)KKNC12KNH2 (SEQ ID NO: 5), C16(9-ene)KKNC12KNH2 (SEQ ID NO: 6) and C12K(KNC10K)3NH2 (SEQ ID NO: 10) (claim 81). 

(4) The relative skill of those in the art:
The relative skill of those in the art is high.
(5) The predictability or unpredictability of the art:  The invention is directed toward the treatment of disease and is therefore physiological in nature.  It is well established that “the scope of enablement varies inversely with the degree of unpredictability of the factors involved,” and physiological activity is generally considered to be an unpredictable factor. See In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970). 
Therefore, the state of the art at the time of the application is there is no single agent that call treat all medical condition associated with the pathogenic microorganism. Adding to the complexity are the large number of pathogens in the art.  It is noted that pharmaceutical and biological art is generally unpredictable, requiring each embodiment to be individually assessed for physiological activity.  Given this fact, historically the development of new drugs has been difficult and time-consuming. Adding to the unpredictability is that many treatment options may show promise in animal models, but may fail to show therapeutic improvement in clinical trials.  There is no absolute predictability, even in view of the high level of skill in the art.
(6) The amount of direction or guidance presented and (7) the presence or absence of working examples:

Example 1 teaches synthesis of Compounds A-C and minimal inhibitory concentrations (MIC) of E. coli, K. pneumonia, S. enterica, and P. Aeruginosa which are all Gram-negative bacteria.  A peritonitis-sepsis mouse model using E. coli or K. pneumonia was assessed (e.g., Fig. 7).
Examiner notes that the specification states “the fact that Compound B can similarly affect the CFU counts of both E. coli and K. pneumoniae but not S. aureus [gram- positive bacteria] (FIG. 8D), supports the notion that the effect of Compound B is directed against gram-negative species whose lipopolysaccharide may leach (because of outer membrane damage, as evidenced in FIG. 1A) and stimulate the local recruitment of yet undetermined innate immune factors (para. [0219])”.
The specification states that S. aureus (gram-positive bacterium) was also assessed, specifically a methicillin-resistant Staphylococcus aureus isolate (MRSA) (para. [0156] and [0219]).  However, no data relating to S. aureus was identified in the specification.
There are no other examples of treatment of other diseases or disorders that fall within the scope of medical conditions associated with pathogenic microorganism.  No other pathogenic microorganisms other than bacterium were assessed.
(8) The quantity of experimentation necessary:  MPEP 2164.01(a) states, “A conclusion of lack of enablement means that, based on the evidence regarding each of the above factors, the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention In re Wright, 999 F.2d 1557,1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993).”  Because of the sheer scope of the claim language, numerous unrelated pathogenic microorganisms and diseases, much less medical conditions “associated with the pathogenic microorganism” will have to be tested, and the effective amount of a compound for each disease, one of ordinary skill in the art would be burdened with undue “painstaking experimentation study” to practice the instant claims. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 5, and 8-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jammal et al. (Scientific reports 5:9216 pp. 1-6 (2015)- cited in IDS filed 10/15/2020), as evidenced by Jammal et al. (Scientific reports 5:9216 pp. 1-6 (2015) supplementary results).  Examiner notes that the inventor of the instant application, Amram Mor, is a named author of Jammal et al.
Jammal et al. is a journal article that teach that oligo-acyl-lysyls (OAKs) represent a potentially useful approach for developing safe, efficient and economically viable antimicrobial small molecules to meet the global and ever increasing multidrug-resistant (MDR)-associated threat (abstract).  The reference teaches a compound of Compound A in Fig. 1 wherein R is C10 (decanoyl) 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
(C10KKC12KNH2).  Accordingly, the limitations of claim 1 are satisfied. Regarding claim 3, the reference teaches pharmaceutical composition comprising compound A in a phosphate buffered saline (PBS) that was used in antibacterial assays (p. 6, methods).  This is deemed to read on a pharmaceutically acceptable carrier. Regarding claim 5, pharmaceutical compositions comprising compound A alone are devoid of an antimicrobial agent.  Regarding claim 8, Jammal et al. teach that Compound A interacts with both the cytoplasmic and outer membrane and has a chemo-sensitization property, causing naturally resistant bacteria to become sensitive to formerly inactive antibiotics or to overcome acquired resistance mechanisms (abstract).  The compound sensitized bacteria to rifampin in cell assays (p. 2).  Specifically the compound was a potent sensitized or of gram-negative bacteria to rifampicin since it reduced active concentrations from high micromolar- to low nanomolar-range.  Id.  Gram-negative bacteria included K. pneumonia and E. coli. (Supplementary figure S3).  Compound A was administered to mice infected with the bacterium K. pneumonia (p. 3, Fig. 3, and methods).  Regarding claim 9, compound A is able to effectively permeabilize the outer and cytoplasmic membranes of E. coli thereby compromising the integrity of the bacterial membrane (e.g., pp. 3-4, Fig. 2G/H and Fig. 3A-C).  Compound A was more potent than C12(ω7)X in permeabilizing the bacterial See also Fig. 2h and discussion at pages 3-5.
Accordingly, claims 1, 3, 5, and 8-10 are anticipated by Jammal et al.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 1-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jammal et al. (Scientific reports 5:9216 pp. 1-6 (2015)- cited in IDS filed 10/15/2020), as evidenced by Jammal et al. (Scientific reports 5:9216 pp. 1-6 (2015) supplementary results), and further in view of Mor (U.S. 2011/0105386).
Examiner notes that the inventor of the instant application, Amram Mor, is a named author of Jammal et al. and is also the inventor of the cited reference Mor.
Jammal et al. is a journal article that teach that oligo-acyl-lysyls (OAKs) represent a potentially useful approach for developing safe, efficient and economically viable antimicrobial small molecules to meet the global and ever increasing multidrug-resistant (MDR)-associated threat (abstract).  The reference teaches a compound of Compound A in Fig. 1 wherein R is C10 (decanoyl) 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
(C10KKC12KNH2).  Jammal et al. further teach that Compound A is effective in treating a medical condition associated with the pathogenic microorganism in a subject [e.g. bacterial infection] following administration of Compound A. Jammal et al. teach that Compound A interacts with both the cytoplasmic and outer membrane and has a chemo-sensitization property, causing naturally resistant bacteria to become sensitive to formerly inactive antibiotics or to overcome acquired resistance mechanisms (abstract).  The compound sensitized Id.  Gram-negative bacteria included K. pneumonia and E. coli (Supplementary figure S3).  Compound A was administered to mice infected with the bacterium K. pneumonia (p. 3, Fig. 3, and methods).  Compound A is able to effectively permeabilize the outer and cytoplasmic membranes of E. coli thereby compromising the integrity of the bacterial membrane (e.g., pp. 3-4, Fig. 2G/H and Fig. 3A-C).  Compound A was more potent than C12(ω7)X in permeabilizing the bacterial outer membrane (OM) (p. 4).  The milder action of bacteriostatic compounds such as the OAKs in question, reduces the risk for complications associated with endotoxins release (p. 5).  Jammal et al. teach that minimal inhibitory concentrations (the amount of antibiotic needed to reduce bacterial levels) decreased in the presence of Compound A (pp. 2-5, Table 1, and supplementary table S1).  Thus, Compound A enhances the antibacterial activity of the antimicrobial agent.  See also Fig. 2h and discussion at pages 3-5.
Although Jammal et al. explicitly teach Compound A, as well as pharmaceutical compositions and methods of using Compound A (lysine side chains), the reference does not explicitly teach Compound B (ornithine side chains) or Compound C (arginine side chains). 
Mor et al. teach compositions and methods for treating a microbial infections associated with the emergence of resistance of a pathogenic microorganism to an antimicrobial agent. Compositions comprise polymer which exhibits antimicrobial re-sensitizing activity, for re-sensitizing the pathogenic microorganisms to the antimicrobial 
It would have been obvious to one of ordinary skill in the art to have prepared a compound of Compound B (ornithine side chains) or Compound C (arginine side chains) based on the teachings of Jammal et al. which explicitly taught Compound A, comprising lysine side chains.  The skilled artisan would have known that Mor et al. taught compounds comprising positively charged amino acids and at least one ω-amino-fatty acid residue.  The skilled artisan further would have known from Mor et al. that the positively charged amino acid residues are selected from the group consisting of lysine residues, histidine residues, ornithine residues, arginine residues and combinations thereof (para. [0039], [0171]).  
The U.S. Federal Circuit has explicitly stated that in order to make a prima facie case of obviousness, the suggestion and motivation to combine the references need not be explicitly stated in the text of the references. In DyStar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick Co., 80 USPQ2d 1641 (Fed. Cir. 2006), the Court writes, “the suggestion test is not a rigid categorical rule. The motivation need not be found in the references sought to be combined, but may be found in any number of sources, including common knowledge, the prior art as a whole, or the nature of the problem itself. In re Dembiczak, 175 F.3d 994, 999 [50 USPQ2d 1614] (Fed. Cir. 1999). As we explained in Motorola, Inc. v. Interdigital Tech. Corp., 121 F.3d 1461, 1472 [43 USPQ2d 1481] (Fed. Cir. 1997), ‘there is no requirement that the prior art contain an express suggestion to combine known elements to achieve the claimed invention. Rather, the suggestion to combine may come from the prior art, as filtered through the knowledge of one skilled in the art.’” See Dystar at 1645. “Our suggestion test is in actuality quite flexible and not only permits, but requires, consideration of common knowledge and common sense.” See Dystar at 1650. See also In re Fout, 675 F.2d 297, 301 (CCPA 1982) (“Express suggestion to substitute one equivalent for another need not be present to render such substitution obvious.”). In this case, it would have been obvious to the skilled artisan to substitute the lysine residues of Compound A, as taught by Jammal et al., with another positively charged amino acid such as ornithine or arginine, as taught by Mor et al., to prepare Compound B (ornithine side chains) or Compound C (arginine side chains), respectively.
A person of ordinary skill in the art would have had a reasonable expectation of success in substituting lysine with either ornithine or arginine because the amino acids are all taught by Mor et al as being positively charged amino acids in being useful in polymer comprising at least one ω-amino-fatty acid residue and exhibit antimicrobial re-sensitizing activity.  Therefore, these compositions are functional equivalents in the art, KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007) at 1395-1396, quoting Sakraida v. AG Pro, Inc., 425 U.S. 273 (1976) and In re Fout, 675 F.2d 297, 301 (CCPA 1982) (“Express suggestion to substitute one equivalent for another need not be present to render such substitution obvious”).
Accordingly, claims 1 and 2 consisting of compound of Compound B (ornithine side chains) or Compound C rendered obvious.  Regarding claim 4, Mor et al. teach that the composition can be packaged in a packaging material and identified in print, in or on the packaging material, for use in the treatment of a medical condition associated with a pathogenic microorganism (para. [0024]).  Examiner further notes that a claimed product that recites printed matter that is not functionally related to the product, the content of the printed matter will not distinguish the claimed product from the prior art.” In re Ngai, 367 F.3d 1336, 1339, 70 USPQ2d 1862, 1864 (Fed. Cir. 2004). See M.P.E.P. § 2112.01.  Regarding claim 6, Mor et al. that the composition can further comprise an antimicrobial agent (e.g., paras. [0023], [0122]-[0123] and claim 70).  Regarding claims 7 and 11, Mor et al. teach that the compositions are useful for treating pathogenic microorganisms including Escherichia coli, Klebsiella pneumonia, and Yersinia pseudotuberculosis (para. [0149]).  Mor et al. teach that antimicrobial compositions include ampicillin, penicillin, rifampicin, and rifamycin (para. [0154]).  Jammal et al. taught Compound A in combination with the antimicrobial agents rifampin K. pneumonia and E. coli.  It would have been obvious to one of ordinary skill in the art and routine optimization on the part of the skilled artisan to identify specific combinations of the claimed compounds, antimicrobial agents and pathogenic microorganisms that would be suitable for treatment, based on the teachings of Jammal et al and Mor et al.  A holding of obviousness over the cited claims is therefore clearly required.
Claims 1-11 rendered obvious in view the teachings of Jammal et al and Mor et al.  

Relevant art 
Mor (Host defense peptides and their potential as therapeutic agents, Chptr 8, Epand (ed.), pp. 205-226 (2016)) states that membrane active compounds (MACs) are currently gaining interest for their potential to address various antibiotic resistance challenges. Since MACs are able to target multiple vital bacterial functions simultaneously, they may have the advantage of fighting the infection while avoiding many of the known resistance mechanisms.  The reference discusses attempts to use oligomers of acylated cations (OACs) as a platform for optimizing the hydrophobic/cationic balance required for selective nonspecific membrane interactions of MACs, under in vitro and in vivo conditions (abstract).  The reference further describes the properties of representative lysyl-based OAC (OAK) sequences.  Id.  OAK sequences and their impact on the bacterial membrane are found in Fig. 8.1, p. 207.  Figure 8.2 is a schematic indicating the bacterial membrane damage mediated by the OAK sequences.  Table 8.1 further indicates a specific OAK sequence of C10K-12KNH2 (referred to as C10K-β12) which is the same compound as instant Compound A.  The reference teaches that C10K-β12 is devoid of antibiotic activity, can sensitize gram negative bacteria to rifampicin, by reducing its minimal inhibitory concentration (MIC) by up to four orders of magnitude (pp. 215-216).  In the absence of exogenous antibiotics, C10K-β12 exhibited an improved capacity control infection in vivo (pp. 216 and 218-219).

Conclusion
No claims are allowed. Claims 1-11 are pending and are rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTINA M HELLMAN whose telephone number is (571)272-2836. The examiner can normally be reached M-F 9:00 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMES ALSTRUM-ACEVEDO can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRISTINA M HELLMAN/Examiner, Art Unit 1654